Exhibit 10.0

 

Exhibit 10.0

as filed with

10-Q

   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

SEVENTH AMENDMENT TO DEVELOPMENT AGREEMENT

This SEVENTH AMENDMENT TO THE DEVELOPMENT AGREEMENT (this “Seventh Amendment”)
is made and entered into as of April 7, 2006 (the “Seventh Amendment Effective
Date”) by and between DIRECTV, Inc., a California corporation (“DIRECTV”), and
TiVo Inc., a Delaware corporation (“TiVo”) (collectively, the “Parties”).

Recitals

Whereas, the Parties entered into that certain Development Agreement having an
effective date of February 15, 2002 (the “Development Agreement”);

Whereas, the Parties have previously amended the Development Agreement via that
certain First Consolidated Amendment dated October 31, 2002, that certain Second
Amendment dated December 20, 2002, that certain Third Amendment dated January 8,
2003, that certain Fourth Amendment dated April 17, 2003, that certain Fifth
Amendment dated December 19, 2003, and that certain Sixth Amendment dated
April 30, 2004; and

Whereas, the Parties wish to further amend certain provisions in the Development
Agreement.

Now, Therefore, the Parties agree as follows:

Agreement

Unless stated otherwise, capitalized terms used herein shall have the meanings
set forth in the Development Agreement.

 

  1. Definitions. Section 1.15 is hereby deleted and replaced in its entirety by
the following:

“1.15 “TiVo Software” shall mean the version of software most recently deployed
by DIRECTV for each of the Combination Receivers.”

In addition, Article I is hereby amended to add the following provisions:

“1.20 “DIRECTV Covered System” means a [*] for providing [*].

1.21 “IPG” means [*] which allows [*] information [*]

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

combined with the [*].

1.22 “PVR” means a [*] that [*].

1.23 “Satellite Receiver” means a [*] that [*].

1.24 “Subsidiary” of an entity (the “Parent Entity”) means any entity, the
majority voting power of which is controlled, directly or indirectly, by the
Parent Entity.

1.25 “TiVo Licensed Technology” means any technology or intellectual property
rights therein licensed by TiVo or a TiVo Subsidiary to a TiVo distributor or
TiVo licensee for use in a TiVo Covered System pursuant to a bona fide
commercial transaction, which technology or intellectual property is actually
implemented or used in a specific TiVo Covered System utilized, deployed or
otherwise exploited by such TiVo distributor or TiVo licensee. For clarity, TiVo
Licensed Technology does not include any technology provided or supplied by a
TiVo distributor or TiVo licensee for implementation or use in a TiVo Covered
System.

1.26 “TiVo Covered System” means [*] systems related to [*].

1.27 “T & M Rate” means [*] until the first anniversary of the Seventh Amendment
Effective Date and, in each subsequent year, [*] rate determined by multiplying
the [*] rate from the preceding year times [*].”

 

  2. Project Change Requests. Section 2.3(f) of the Development Agreement is
hereby deleted and replaced in its entirety with the following:

“(f) Project Change Requests. Each party may initiate a project change request
(“PCR”) regarding the features of the TiVo Software by submitting to the other
party a detailed description of the PCR in the form attached as Exhibit I
(Project Change Request Form). The parties will work together in good faith to
estimate the feasibility, schedule and cost of each PCR, with such estimate to
be completed within 30 days of a party’s initiation of the PCR. With respect to
PCRs initiated by DIRECTV, each such PCR shall be priced by TiVo at the T & M
Rate. The party initiating the PCR will accept or reject the PCR within 30 days
of completion of the estimate. Once provided with schedule and cost, neither
Party is under an obligation to accept the PCR, provided that TiVo may not
reject a PCR initiated by DIRECTV if DIRECTV agrees to pay for the

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

changes described in the PCR at the T & M Rate and provides TiVo a commercially
reasonable amount of time to perform the changes described in the PCR,
including, without limitation, all development and testing necessary to
implement such changes. Upon mutual acceptance of the PCR, the Parties will work
together to prepare a finalized development schedule, product requirement
document and associated fee schedule in order to implement the accepted PCR.”

 

  3. Corrections. Section 2.4 of the Development Agreement is hereby deleted and
replaced in its entirety with the following:

“2.4 Corrections. Notwithstanding the foregoing, if at any time during the Term
of this Agreement DIRECTV or TiVo determines (i) that there is a defect in the
design for any of the DIRECTV-TiVo combination receivers (the “Combination
Receivers”) as provided by TiVo under this Agreement; or (ii) that a Combination
Receiver design as provided by TiVo or the TiVo Software as provided by TiVo
does not comply with the DIRECTV Technology, Exhibit A (Development Schedule and
Specifications), the Interface Specifications (if applicable), the ATSC
specifications (if applicable), or any applicable product requirement document
or specifications attached to any amendment to this Agreement, each of the
foregoing as amended by any mutually agreed PCR, TiVo has an obligation to
promptly correct such defect or non-compliance in accordance with the provisions
set forth in this Section 2.4.

(a) DIRECTV shall promptly notify TiVo of any such defect or non-compliance and
shall provide TiVo with sufficient supporting information and materials
reasonably requested by TiVo to verify, diagnose and correct the reported defect
or non-compliance. In the event of a dispute regarding whether there is a defect
or non-compliance, or failure by TiVo to promptly perform such correction,
DIRECTV and TiVo shall immediately communicate such dispute to the appropriate
business/project manager when such party becomes aware of the dispute. If such
dispute cannot be mutually resolved by such business/project managers within
five (5) business days, then such dispute shall be immediately referred to the
senior management of each party for discussion and attempted resolution.
Further, the parties agree to collaborate on a remedy of such defect as promptly
as commercially reasonable, but not more than ten (10) business days from the
time senior management begin discussions. The foregoing represents DIRECTV’s
sole and exclusive remedy for any defect or non-compliance in the designs or
TiVo Software provided hereunder; provided, that in the event TiVo materially
breaches its obligations to correct such defect or non-compliance, DIRECTV shall
be entitled to exercise any and all legal and equitable remedies available in
accordance with the terms of this Agreement, including, but not limited to,
release of the deliverables from the Software Escrow Account, as provided
pursuant to Article XI (Network Operation Continuity). For [*] following the end
of the Term of this Agreement, upon DIRECTV’s request, TiVo agrees to provide
the services set forth in this Section 2.4 at commercially

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

reasonable rates and subject to reasonable terms and conditions consistent with
those set forth herein.

(b) TiVo shall maintain sufficient staff and resource availability to fulfill
its correction obligations under this Section 2.4. In the event of any defect or
non-compliance that prevents operation of the material functions of any
Combination Receiver, TiVo shall promptly allocate no less than 2 dedicated
personnel with appropriate experience and expertise to diagnose and correct such
defect or non-compliance, until such time as the correction is completed. In
each instance, TiVo shall cooperate with DIRECTV and provide sufficient
resources to permit the completion of any necessary TiVo Software download to
all affected Combination Receivers within a timeframe of no less than nine
(9) weeks from the start of such download, provided that such timeframe will be
increased for any delays not attributable to TiVo.”

 

  4. Reno, Provo and Two-Chip Receiver Fees. A new Section 3.4(d) is hereby
added to the Development Agreement, to read as follows:

“(d) Notwithstanding anything in this Section 3.4 to the contrary, commencing on
the Seventh Amendment Effective Date and continuing through the expiration or
termination of this Agreement, DIRECTV shall pay to TiVo monthly DVR/PVR Service
Fees of not less than [*] per month. For purposes of clarification, if the
actual calculation of DVR/PVR Service Fee payments pursuant to this Article III
declines below [*] at any time during the Term, DIRECTV will continue to make
DVR/PVR Service Fee payments of [*] per month (but not beyond the expiration or
termination of this Agreement). Upon the mutual agreement of the parties,
DIRECTV may advance some or all of the DVR/PVR Service Fees for any particular
month to TiVo. Any such advance will reduce the minimum required monthly DVR/PVR
Service Fees in that particular month by the amount of the advance (i.e., the
minimum DVR/PVR Service fee for a particular month would be [*] minus the amount
of such DVR/PVR Service Fees paid to TiVo in advance).”

 

  5. Development Credits. A new Section 3.14 is hereby added to the Development
Agreement, to read as follows:

“3.14 Development Credits. On an annual basis commencing on February 1, 2007,
DIRECTV shall be entitled to a non-refundable “Development Credit” [*] made to
TiVo during the prior 12 months; provided, however, that the Development Credit
in any particular year will be calculated without regard to whether DVR/PVR
Service Fees have been advanced to TiVo pursuant to Section 3.4(d). The
Development Credits shall be applied against amounts payable by DIRECTV to TiVo
for development services undertaken pursuant to an accepted PCR as set forth in
Section 2.3(f), provided, however, any Development Credits to which DIRECTV is
entitled as of February 1 of a given year must be used by no later than
January 31 of the subsequent year. Development Credits

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

not used by January 31 of the subsequent year shall be forfeited. DIRECTV may
elect to use Development Credits to which DIRECTV expects to be entitled as of
February 1 of a given year, up to a maximum of [*] or such greater amount agreed
by TiVo, toward amounts payable by DIRECTV to TiVo for development services
undertaken pursuant to an accepted PCR (e.g., if amounts are payable prior to
February 1 of a given year). By way of example and not of limitation, between
the Seventh Amendment Effective Date and January 31, 2007, DIRECTV may elect to
apply up to [*] of Development Credits that DIRECTV expects to receive as of
February 1, 2007, against amounts payable pursuant to an accepted PCR; and the
remaining Development Credits that DIRECTV receives as of February 1, 2007 must
be used between February 1, 2007, and January 31, 2008. In the event that TiVo
agrees to perform development services with a value, based on the T & M Rate, in
excess of DIRECTV’s Development Credits, DIRECTV shall pay TiVo such excess
amount, based on the T & M Rate.”

 

  6. Technology License. Section 4.6 is hereby deleted and replaced in its
entirety with the following:

“At any time between the Effective Date and the Seventh Amendment Effective
Date, DIRECTV may, at its option, elect to enter into a technology license
agreement with TiVo in the form attached hereto as Exhibit J (the “Technology
License Agreement”) by providing TiVo with written notice of DIRECTV’s election
to exercise such option. Upon such notice, the parties shall execute the
Technology License Agreement and DIRECTV shall pay to TiVo the applicable
license fee set forth in Section 6.1 of the Technology License Agreement.”

 

  7. Manufacturing and Distribution License. Section 4.8(a) of the Development
Agreement is hereby amended to add the following sentence at the end:

“It is expressly agreed and understood that DIRECTV’s license to manufacture and
distribute additional units of the Combination Receivers containing TiVo
Software, as set forth in items (i), (iv) and (vii) above, shall continue solely
through the expiration of the Grace Period as described in Section 9.5. All
other license provisions set forth above shall continue through the Term, and
shall survive the termination or expiration of the Term to the extent provided
in Section 9.5.”

In addition, Section 4.8(b) of the Development Agreement is hereby amended to
add the following sentence at the end:

“In addition, DIRECTV (x) acknowledges that any use of TiVo’s trademarks as
permitted hereunder or under the Original Marketing Agreement will inure to
TiVo’s benefit and (y) will comply with TiVo’s trademark usage guidelines and
policies set forth at www.tivo.com/resources in connection with any use of
TiVo’s trademarks in connection with DIRECTV’s distribution of Combination
Receivers hereunder.”

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

  8. Phoenix-Specific Tools. Section 4.11 of the Development Agreement is hereby
amended to add the following paragraph at the end:

“The rights and obligations set forth in this Section 4.11 will expire as of the
Seventh Amendment Effective Date.”

 

  9. Support. A new Section 4.12 is hereby added to the Development Agreement,
to read as follows:

“4.12 Support. TiVo shall provide to DIRECTV such services and support with
respect to the Combination Receivers and subscribers as are currently provided
as of the Seventh Amendment Effective Date, continuing throughout the Term, so
as to allow the Combination Receivers to continue to function in the manner they
are functioning as of the Seventh Amendment Effective Date, including, without
limitation, all DVR/PVR Functionality. Examples of such services and support
include, without limitation, the actions that TiVo undertakes to set a
subscriber’s privacy status when the subscriber opts out of aggregate data
collection.”

 

  10. No Consents. Section 5.3 of the Development Agreement is hereby deleted
and replaced in its entirety with the following:

“5.3 No Consents. The execution and delivery of this Agreement in accordance
with the terms thereof and the compliance by TiVo with the provisions hereof or
thereof (i) are not and will not be inconsistent with TiVo’s Charter or Bylaws,
(ii) do not and will not contravene any Laws (as defined below) applicable to
TiVo, and (iii) do not and will not contravene any material provision of, or
constitute a default under, any indenture, mortgage, contract, license,
agreement or other instrument of which TiVo is a party or by which it is bound
or requires the consent or approval of, the registration with or the taking of
any action by, any federal, state or local government authority or agency or
other person.”

In addition, Section 6.3 of the Development Agreement is hereby deleted and
replaced in its entirety with the following:

“6.3 No Consents. The execution and delivery of this Agreement in accordance
with the terms thereof and the compliance by DIRECTV with the provisions hereof
or thereof (i) are not and will not be inconsistent with DIRECTV’s Charter or
Bylaws, (ii) do not and will not contravene any Laws applicable to DIRECTV, and
(iii) do not and will not contravene any material provision of, or constitute a
default under, any indenture, mortgage, contract, license, agreement or other
instrument of which DIRECTV is a party or by which it is bound or requires the
consent or approval of, the registration with or the taking of any action in
respect by, any federal, state or local government authority or agency or other
person.”

 

6



--------------------------------------------------------------------------------

  11. TiVo Covenant Not To Assert. Section 7.4 of the Development Agreement is
hereby deleted and replaced in its entirety with the following:

“7.4. TiVo Covenant

(a) Covenant. During the Term (and thereafter as set forth in Section 7.4(b)),
TiVo covenants that neither TiVo nor any of its Subsidiaries shall assert
against The DIRECTV Group, Inc. (“Group”), the Subsidiaries of Group (including
DIRECTV, the “DIRECTV Subsidiaries”), or [*] any claim of infringement of any
patent or patent application (including any patent(s) which may issue therefrom)
owned or controlled by TiVo or TiVo’s Subsidiaries during the Term
(collectively, “TiVo Patents”) by any DIRECTV Covered System utilized, deployed
or otherwise exploited in the Territory by or on behalf of the DIRECTV
Subsidiaries, provided DIRECTV is not in material breach of any term of this
Agreement (and the Group and the other DIRECTV Subsidiaries have not taken any
action that, if taken by DIRECTV, would be a breach hereof) which remains
uncorrected after the proper notice of such material breach and within the cure
period specified in this Agreement. Beginning on the Seventh Amendment Effective
Date, no later than 30 days after each calendar month, DIRECTV will provide
TiVo’s Accounts Payable department ([*] ) [*] DIRECTV during such calendar month
solely for TiVo to [*]. TiVo shall treat such reports as confidential and
proprietary information of DIRECTV under this Agreement, and shall be authorized
to share such reports solely on a need to know basis with third parties who
agree to (i) use such reports solely [*], and (ii) maintain the confidentiality
of such reports.

(b) Post-Termination. It is expressly understood and agreed that the covenant
and the other terms and conditions set forth in this Section 7.4 shall continue
in perpetuity after the Term with respect to DIRECTV Covered System units
deployed prior to the end of the Term unless TiVo terminates this Agreement as a
result of DIRECTV’s uncured breach.

(c) Effect of Sale. In the event of a sale by TiVo or TiVo’s Subsidiaries of any
TiVo Patent or rights thereunder, the covenant and the other terms and
conditions set forth in this Section 7.4 shall run with such TiVo Patent and be
binding upon successors or assigns of any such TiVo Patent or rights
thereunder.”

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7



--------------------------------------------------------------------------------

  12. DIRECTV Covenant Not To Assert. Section 7.5 of the Development Agreement
is hereby deleted and replaced in its entirety with the following:

“7.5. DIRECTV Covenant

(a) Covenant. During the Term (and thereafter as set forth in Section 7.5(b)),
DIRECTV covenants that neither DIRECTV, Group, nor any of the other DIRECTV
Subsidiaries shall assert against TiVo, TiVo’s Subsidiaries, [*] any claim of
infringement of any patent or patent application (including any patent(s) which
may issue therefrom) owned or controlled by DIRECTV, Group, or any of the other
DIRECTV Subsidiaries during the Term (collectively, “DIRECTV Patents”) by any
TiVo Covered System utilized, deployed or otherwise exploited in the Territory
by or on behalf of (i) TiVo or any TiVo Subsidiary, (ii) any [*] or (iii) any
[*]; provided TiVo is not in material breach of any term of this Agreement (and
TiVo’s Subsidiaries have not taken any action that, if taken by TiVo, would be a
breach hereof) which remains uncorrected after the proper notice of such
material breach and within the cure period specified in this Agreement. The
foregoing covenant shall be suspended, solely with respect to [*], in the event
that such [*].

(b) Post-Termination. It is expressly understood and agreed that the covenant
and the other terms and conditions set forth in this Section 7.5 shall continue
in perpetuity after the Term with respect to TiVo Covered System units deployed
prior to the end of the Term unless DIRECTV terminates this Agreement as a
result of TiVo’s uncured breach.

(c) Effect of Sale. In the event of a sale by DIRECTV, Group or any of the other
DIRECTV Subsidiaries of any DIRECTV Patent or rights thereunder, the covenant
and the other terms and conditions set forth in this Section 7.5 shall run with
such DIRECTV Patent and be binding upon successors or assigns of any such
DIRECTV Patent or rights thereunder.”

 

  13. Initial Term. Section 9.1 of the Development Agreement is hereby deleted
and replaced in its entirety with the following:

“9.1 Initial Term The term of this Agreement (the “Term”) shall be eight
(8) years from the Effective Date.”

 

  14. Other. Sections 9.5(a), (b), (c) and (d) of the Development Agreement are
hereby deleted and replaced in their entirety with the following:

“(a) Termination or Expiration. In the event this Agreement is terminated for
any reason or in the case of expiration of this Agreement, unless otherwise
provided for herein, all licenses and payment obligations shall terminate.
Subject to DIRECTV’s compliance with the terms and conditions of Section 4.8
(including, without limitation,

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

8



--------------------------------------------------------------------------------

the license restrictions set forth in Section 4.8(b)), DIRECTV shall be
entitled, solely for 180 days (the “Grace Period”) following the earlier of
(x) February 12, 2007 or (y) the effective date of termination (the earlier of
(x) and (y), the “Clear Date”), to exercise its rights under Section 4.8 to
manufacture, distribute, sell, and otherwise clear any Combination Receivers
that are in existence in the manufacture, production, distribution, retail or
sales chain on the Clear Date (“Grace Period Devices,” and together with any
other activated Combination Receivers, the “Outstanding Receivers”). Subject to
DIRECTV’s compliance with the terms and conditions of Section 4.8 (including,
without limitation, the license restrictions set forth in Section 4.8(b)),
DIRECTV shall be entitled to a perpetual license to support, maintain and
otherwise service such Outstanding Receivers (including the rights set forth in
Section 4.8(a)(ii) (not including the right to make or have made improvements to
the TiVo Technology), Section 4.8(a)(iii), Section 4.8(a)(v) (to the extent
necessary to maintain and support the Outstanding Receivers, including changes
thereto) and Section 4.8(a)(vi)). Any end user licenses previously granted or
granted with respect to Outstanding Receivers after termination or expiration of
this Agreement as permitted herein shall remain in full force and effect,
provided that the end user continues to comply with the terms and conditions of
such end user license agreement.

(b) Termination by DIRECTV. In addition to the rights in subsection (a) above,
in the event of termination of this Agreement by DIRECTV in accordance with the
terms of Section 9.2 (Termination for Material Default), the Clear Date shall be
deemed to be February 12, 2007 (regardless of the effective date of
termination), and all licenses granted to DIRECTV in Section 4.8 (Manufacturing
and Distribution License) other than those exercisable solely through the Grace
Period shall continue in full force and effect, to the extent applicable, for
the eight (8) year Term, subject to DIRECTV’s compliance with the terms and
conditions of Section 4.8 (including, without limitation, the license
restrictions set forth in Section 4.8(b)) and the payment obligations set forth
in Section 3.4, and TiVo shall continue to provide support services (including
providing the services set forth in Sections 2.3(e), 2.4, and 4.12, the “TiVo
Ongoing Support Services”) for the Outstanding Receivers. In addition, to the
extent applicable, the following terms shall survive: Sections 2.4 (with respect
to DIRECTV’s option to continue receiving such services for an additional 5 year
period), 3.8, 4.1, 4.6 (solely for the eight (8) year term) and 11 (solely for
the eight (8) year term).

(c) Termination by TiVo. In addition to the rights in subsection (a) above, in
the event of termination of this Agreement by TiVo in accordance with the terms
of Section 9.2 (Termination for Material Default), TiVo shall have the option of
whether or not to continue to provide the TiVo Ongoing Support Services for the
remainder of the eight (8) year term, and so long as TiVo provides such
services, DIRECTV shall continue to pay the fees set forth in Section 3.4.

(d) Survival of Provisions of this Agreement. The following Articles and
Sections shall survive any expiration or termination of this Agreement. Article
1, Section 2.4 (with respect to the five year obligation specified therein
unless terminated by TiVo in accordance with the terms of Section 9.2), Sections
3.9 and 3.10 (for the time periods

 

9



--------------------------------------------------------------------------------

specified therein), Sections 3.11, 4.1, 4.4, 4.5, Articles V and VI, Sections
7.1, 7.2, 7.3, Sections 7.4 (solely to the extent provided for therein),
Section 7.5 (solely to the extent provided for therein), Article VIII,
Section 9.5, Article X and Article XII.”

 

  15. Exhibit B – Schedule 3. The table in Schedule 3 of Exhibit B of the
Development Agreement is hereby deleted and replaced in its entirety with the
table set forth in Attachment 1 to this Seventh Amendment.

 

  16. Project Change Requests. The Parties have mutually agreed upon the Project
Change Requests set forth in Attachment 2 to this Seventh Amendment. It is
expressly understood that any amounts payable to TiVo for the development
described in such Project Change Requests shall be deducted from Development
Credits pursuant to Section 3.14 of the Development Agreement. TiVo shall
complete the agreed changes and submit them for testing to DIRECTV by August 1,
2006, in the case of PCR #81, and by November 1, 2006, in the case of PCR #80.
No later than September 1, 2006, DIRECTV will pay TiVo an advance of [*] of the
DVR/PVR Service Fees payable under the Development Agreement for the month of
February 2007. Subject to TiVo’s completion of the Project Change Requests set
forth above, it is expressly understood and agreed that any outstanding waivers
granted by DIRECTV to TiVo for activities under the Development Agreement are
deemed satisfied.

Remainder of page intentionally left blank.

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------

  17. Effect of Amendment. Except as expressly modified herein, all other terms
and condition of the Development Agreement shall remain in full force and
effect.

In Witness Whereof, TiVo and DIRECTV have duly executed this Seventh Amendment
by their respective duly authorized officers. This Seventh Amendment may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same original.

 

TiVo Inc.     DIRECTV, Inc.

By:

 

/s/ Edward Lichty

   

By:

 

/s/ Romulo Pontual

Name: 

 

Edward Lichty

   

Name: 

 

Romulo Pontual

Title: 

 

VP, Corporate Development

   

Title: 

 

EVP & CTO

 

11



--------------------------------------------------------------------------------

Attachment 1

“EXHIBIT B

Schedule 3 – DVR/PVR Service Fee

All fees in this Exhibit B, Schedule 3 are [*].

 

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

From February 15, 2007, the monthly DVR/PVR Service Fee is [*] with a
Combination Receiver.

 

* The Average Monthly TiVo Service Charge shall be equal to: (i) the monthly
price charged by TiVo for TiVo Service on a TiVo Stand Alone Receiver; or
(ii) the weighted-average of the monthly prices charged by TiVo for TiVo Service
on a TiVo Stand Alone Receiver, if there is more than one monthly price
charged.”

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.